Exhibit 10.26
EXECUTIVE EMPLOYMENT AGREEMENT
Employment Agreement (“Agreement”) made as of the 1st day of November, 2017 by
and between Sangamo Therapeutics, Inc., a Delaware corporation (the “Company”),
and Andy Ramelmeier (“Executive”) (collectively, the “Parties”).
R E C I T A L S
WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, on the terms and conditions set forth in this
Agreement.
NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
Parties agree follows:
1.Employment.
The Company hereby agrees to employ Executive and Executive hereby agrees to
accept such employment, on the terms and conditions set forth in this Agreement,
with a start date of January 1, 2018 (the “Effective Date”).
2. At-Will Employment.
Executive shall be employed on an at-will basis. Either Executive or the Company
may terminate employment at any time, with or without cause, and with or without
advance notice.
3. Position, Duties and Obligations.
(a) Executive shall be appointed as the Company’s Senior Vice President,
Technical Operations. Executive shall serve in such position, and in such other
positions as the Board and the Company may from time to time reasonably
determine, subject at all times to the direction, supervision and authority of
the Chief Executive Officer or such other officer as designated by the Chief
Executive Officer.
(b) During Executive’s employment, Executive shall perform Executive’s duties
faithfully and to the best of Executive’s ability and shall devote substantially
all of Executive’s business time, attention, knowledge, skills and interests to
the business of the Company (and its subsidiaries).
(c) During Executive’s employment, Executive shall not, whether directly or
indirectly, render any services of a commercial or professional nature to any
other person or organization, whether for compensation or otherwise, without the
prior written consent of the Chief Executive Officer.
(d) The foregoing in this Section 1 shall not preclude Executive from serving on
any corporate, civic or charitable boards or committees on which Executive is
serving as of the Effective Date and discloses to the Chief Executive Officer
prior to the Effective Date or on
152273479 v4

--------------------------------------------------------------------------------

Exhibit 10.26
which Executive commences service following such date with the Chief Executive
Officer’s prior written approval, so long as such activities do not interfere
with the performance of Executive’s responsibilities hereunder.
(e) Executive’s principal place of business will initially be located in
Richmond, California and is anticipated to transition to Brisbane, California in
connection with the Company’s planned relocation to a new facility.
(f) Executive represents that Executive may enter into this Agreement, accept
employment with the Company under the terms of this Agreement, and perform the
duties and responsibilities contemplated by this Agreement without violating any
other agreement or agreements with other parties including but not limited to
prior employers.
4. Compensation and Benefits.
(a) Base Compensation. The Company shall pay to Executive an annual base salary
of three hundred sixty five thousand dollars ($365,000), prorated for any
partial employment period and payable in equal monthly installments in
accordance with the Company’s payroll schedule. The Compensation Committee of
the Board shall annually review the then-current level of Executive’s base
salary to determine the amount, if any, of change to such salary.
(b) Annual Performance Bonus. Executive is not eligible to earn any performance
bonus for the 2017 calendar year performance period. Commencing with the 2018
calendar year performance period, the target amount of Executive’s annual cash
bonus shall be thirty five percent (35%) of Executive’s annual base salary. The
Board shall have sole discretion to determine whether any annual cash bonus will
be paid based upon achievement of both corporate objectives and Executive’s
personal objectives, and the sole discretion to determine that actual amount of
any such bonus. Executive must be an employee in good standing on the date that
the Board makes such determination in order to earn any such bonus, which
determination shall be made by the Board between January 1 and March 31 of the
calendar year first following the performance period calendar year. Any bonus to
which Executive becomes entitled for a particular calendar year shall be paid in
accordance with the terms of the applicable bonus plan, but in no event later
than the second payroll period following such Board determination. The
Compensation Committee of the Board shall annually review Executive’s then
target amount for the annual cash bonus to determine the amount, if any, of
change to such target amount.
(c) Benefits. Executive will be entitled to the employee benefits generally
provided to other executive officers of the Company. Under the Company’s
vacation policy, Executive will have 10 sick days, 15 vacation days and 10
Company holidays per year.
(d) Executive Severance Plan. Executive shall be deemed an Eligible Employee and
entitled to receive certain severance benefits under the Sangamo Therapeutics,
Inc. Executive Severance Plan dated March 14, 2017 (the “Plan”) subject to the
terms and
2
152273479 v4

--------------------------------------------------------------------------------

Exhibit 10.26
conditions of the Plan. A copy of the Plan has been provided to Executive
concurrently with this Agreement.
(e) Equity. As an inducement to Executive’s commencement of employment,
effective as of the last business day of the month in which the Effective Date
occurs, the Compensation Committee of the Board shall grant Executive a stock
option to purchase up to 120,000 shares of the Company’s Common Stock with an
exercise price per share equal to the fair market value of the Company’s Common
Stock on the applicable date of grant (the “Option”) under the Company’s 2013
Stock Incentive Plan (the “Plan”). The Option will be evidenced by the standard
stock option agreement under the Plan and will be subject to the terms and
conditions of that agreement and the Plan, with one-quarter of the Option shares
vesting twelve (12) months from the Effective Date and the remainder vesting in
equal monthly installments for thirty-six (36) months thereafter, provided
Executive remains a full-time employee through each such vesting date. Vesting
of the Option and any subsequent equity grants will cease upon termination of
Executive’s service by either party for any reason.
(f) Clawback. Notwithstanding anything to the contrary in this Agreement, all
compensation paid to Executive by the Company (whether payable pursuant to this
Agreement or otherwise) will be subject to reduction, recovery and/or recoupment
to the extent required and allowed by any present or future law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company which ensures compliance with the requirements of any such law,
government regulation or stock exchange listing requirement).
(g) Resignation from Positions. Notwithstanding any other provision of this
Agreement to the contrary, upon any termination of employment (whether voluntary
or involuntary), Executive, upon written request from the Board, shall
immediately resign from any positions Executive has with the Company (or any
subsidiary), whether as an executive, officer, employee, consultant, director,
trustee, fiduciary or otherwise.
5. Confidentiality. Executive agrees to abide by the terms and conditions of the
Proprietary Information, Inventions and Materials Agreement between Executive
and the Company, a copy of which is attached as Exhibit A. Executive further
agrees that at all times both during Executive’s employment by the Company and
after Executive’s employment ends, Executive will keep in confidence and trust,
and will not use or disclose, except as directed by the Company, any
confidential or proprietary information of the Company.
6. Tax Withholdings. Any and all cash compensation and other benefits (including
without limitation, base salary and annual bonus) paid to Executive under this
Agreement shall be subject to all applicable tax withholding requirements, and
the Company shall make such other deductions as may be required and/or allowed
by applicable law and/or as authorized in writing by Executive.
7. Arbitration. Any dispute, controversy, or claim, whether contractual or
non-contractual, between Executive and the Company shall be resolved by binding
arbitration before the Judicial Arbitration and Mediation Service (the “JAMS”),
in accordance with the JAMS Employment Arbitration Rules and Procedures,
available at www.jamsadr.com. Executive and the Company
3
152273479 v4

--------------------------------------------------------------------------------

Exhibit 10.26
each agree that before proceeding to arbitration, they will mediate disputes
before the JAMS by a mediator approved by the JAMS. If mediation fails to
resolve the matter, any subsequent arbitration shall be conducted by an
arbitrator approved by the JAMS and mutually acceptable to Executive and the
Company. All disputes, controversies, and claims shall be conducted by a single
arbitrator, who shall: (i) allow discovery authorized by California Code of
Civil Procedure Section 1282, et seq., or any other discovery required by
applicable law; and (ii) issue a written award that sets forth the essential
findings of fact and conclusions of law on which the award is based. The
arbitrator shall have the authority to award any relief authorized by law in
connection with the asserted claims or disputes. Judgment upon the arbitrator’s
award may be entered in any court having jurisdiction thereof. If Executive and
the Company are unable to agree on the mediator or the arbitrator, then the JAMS
shall select the mediator/arbitrator. The resolution of the dispute by the
arbitrator shall be final, binding, non-appealable, and fully enforceable by a
court of competent jurisdiction under the Federal Arbitration Act. The
arbitration award shall be in writing and shall include a statement of the
reasons for the award. The arbitration shall be held in San Francisco,
California. The Company shall pay all JAMS, mediation, and arbitrator’s fees and
costs, irrespective of who raised the claim and the outcome of arbitration.
8. Miscellaneous.
(a) Conditions to Agreement. This Agreement is contingent upon a background
check clearance, satisfactory reference check, and satisfactory proof of
Executive’s legal right to work in the United States. Executive agrees to
provide any documentation or information at the Company’s request to facilitate
these processes.
(b) Governing Law. This Agreement shall be interpreted, construed, governed and
enforced according to the laws of the State of California.
(c) Attorneys’ Fees. In the event of any controversy, claim or dispute between
the parties, arising out of or relating to this Agreement or the breach hereof,
or the interpretation hereof, each party shall bear its own legal fees and
expenses. Notwithstanding the foregoing, in the event of a finding by any court
having jurisdiction over such matter that any party initiating an action under
this Agreement failed to have a reasonable prospect of prevailing on its claim,
the court shall have discretion to award the prevailing party attorneys’ fees
and costs incurred by it with respect to such claim or action. The "prevailing
party" means the party determined by the court to have most nearly prevailed,
even if such party did not prevail in all matters, not necessarily the one in
whose favor a judgment is rendered.
(d) Amendments. No amendment or modification of the terms or conditions of this
Agreement shall be valid unless in writing and signed by the Parties hereto.
(e) Severability. If any provision of this Agreement as applied to any party or
to any circumstance should be adjudged by a court of competent jurisdiction (or
determined by the arbitrator) to be void or unenforceable for any reason, the
invalidity of that provision shall in no way affect (to the maximum extent
permissible by law) the application of such provision under circumstances
different from those adjudicated by the court or determined by the arbitrator,
the application of any other provision of this Agreement, or the enforceability
or
4
152273479 v4

--------------------------------------------------------------------------------

Exhibit 10.26
invalidity of this Agreement as a whole. Should any provision of this Agreement
become or be deemed invalid, illegal or unenforceable in any jurisdiction by
reason of the scope, extent or duration of its coverage, then such provision
shall be deemed amended to the extent necessary to conform to applicable law so
as to be valid and enforceable or, if such provision cannot be so amended
without materially altering the intention of the parties, then such provision
will be stricken, and the remainder of this Agreement shall continue in full
force and effect.
(f) Successors and Assigns. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company. Executive shall not be entitled to assign any of her
rights or obligations under this Agreement.
(g) Entire Agreement. This Agreement, along with any other agreements set forth
herein, including without limitation, the Proprietary Information and Inventions
Agreement, constitutes the entire agreement between the parties with respect to
the employment of Executive.
(h) [signature page follows]



5
152273479 v4

--------------------------------------------------------------------------------



SANGAMO THERAPEUTICS, INC.
By:

Name:

Title:

ANDY RAMELMEIER





152273479 v4

--------------------------------------------------------------------------------



EXHIBIT A
Proprietary Information, Inventions and Materials Agreement


152273479 v4